DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. Applicant did not file an Information Disclosure Statement (IDS).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 & 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites “the user interface.” There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the GUI.” There is insufficient antecedent basis for this limitation in the claim.
Claims 18 & 19 depend on claim 17 and do not cure the aforementioned deficiencies, and thus, these claims are rejected for the reasons set forth above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, namely computer-readable medium. These claims recite a computer storage media and Applicant's specification fails to narrowly define computer storage media to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a computer storage media includes transitory propagating signals per se in view of the ordinary and customary meaning of computer storage media, which are non-statutory subject matter. As a result, these claims must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101, the Office recommends amending the claim so that they recite only non-transitory media.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “receiving data comprising one or more of: organization data, virtual private network (VPN) data, human capital data, systems data, network performance data, or application performance data corresponding to an organization; receiving a selection of filters to apply to the data; based on the application of the selection of filters to the data, determining … resource utilization, occupancy density, and a recommendation.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of collecting information including information regarding an organization and humans, filtering the information, and determining resource utilization, occupancy density, and a recommendation based on the filtering.
As a whole, in view of the claim limitations, each of the above limitations are directed to observing the activity of an organization and humans and then determining utilization, human occupancy, and a recommendation based on the activity of the organization and humans, which manages human behavior of humans in the organization and provides instructions to follow based on the human behavior, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[o]ne or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising” and “at a resource engine” in claim 1, “generating a user interface” in claim 14, “the user interface” in claim 15, and “[a] computerized method comprising,” “at a resource engine, a user interface,” and “the GUI” in claim 17, “the user interface” in claim 19, and “[a] system comprising: a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to” and “at a resource engine, a user interface” in claim 20; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the receiving limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-16, 18, & 19 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more et la. (US 20200311619 A1) at [0025] and Applicant’s specification at [0023]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-16, 18, & 19 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, & 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flores, et al. (US 20200311619 A1), hereinafter Flores.
Regarding claim 1, Flores discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising ([0005]-[0007], [0010]): 
receiving data comprising one or more of: organization data, virtual private network (VPN) data, human capital data, systems data, network performance data, or application performance data corresponding to an organization ([0050]-[0053], the system receives a request for a room and building and participants, database regarding rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, and sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room);
receiving a selection of filters to apply to the data ([0053], based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); 
based on the application of the selection of filters to the data, determining, at a resource engine, resource utilization, occupancy density, and a recommendation ([0051], [0053]-[0054], .
Regarding claim 2, Flores discloses the media of claim 1 (as above), further comprising communicating an alert to a user comprising one or more of the resource utilization, the occupancy density, and the recommendation ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 3, Flores discloses the media of claim 1 (as above), wherein the occupancy density distinguishes between local user and remotes users for a location of the organization ([0050], the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country).
Regarding claim 4, Flores discloses the media of claim 1 (as above), wherein the resource utilization corresponds to a particular resource at a location of the organization ([0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying any humans in the rooms, rooms that are booked, and resources such as a non-electronic white board or chalk board, a conference phone .
Regarding claim 8, Flores discloses the media of claim 4 (as above), wherein the particular resource is a physical asset at the location and the recommendation is a time to schedule the physical asset  ([0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying any humans in the rooms, rooms that are booked, and resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall), etc. on a particular floor of a particular building requested by the meeting creator, [0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 11, Flores discloses the media of claim 4 (as above), wherein the particular resource is an information technology resource ([0055], room resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall), etc.) and the recommendation is an action for a user of the information technology resource to perform ([0060]-[0061], fig. 5, the notification 502 may also indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2,” or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources, [0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room (i.e. the action is to stop may select a command to automatically reserve another room for those people (i.e. and the action includes using the resources of the other room instead)).
Regarding claim 12, Flores discloses the media of claim 1 (as above), wherein the data further comprises presence data corresponding to a physical presence of personnel at a location of the organization ([0050]-[0053], [0064], the system receives sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room, and the system determines who is in person or remote by based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country).
Regarding claim 13, Flores discloses the media of claim 1 (as above), further comprising communicating a report to a user comprising one or more of the resource utilization, the occupancy density, and the recommendation  ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, based on the sensor input to identifying people detected in the rooms and the determination of who is in person or remote, e.g., in fig. 7, notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees)
Regarding claim 14, Flores discloses the media of claim 1 (as above), further comprising generating a user interface comprising one or more of the resource utilization, the occupancy density, and the recommendation ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, based on the sensor input to identifying people detected in the rooms and the determination of who is in person or remote, e.g., in fig. 7, notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 15, Flores discloses the media of claim 1 (as above), further comprising enabling the user to utilize the user interface to facilitate applying the recommendation ([0050]-
Regarding claim 16, Flores discloses the media of claim 1 (as above), further comprising automatically applying the recommendation or directing the recommendation to be performed ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, e.g., in fig. 7 notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees, and selector 706 may be presented, which may be selectable to automatically change a requirement for the meeting that the system has identified as potentially being changeable, such as switching attendee Axel from status as an in-person attendee to status as a remote attendee based on a determination by the system that Axel is logged in or otherwise connected to the system from a different country and hence is likely to not attend the meeting in person).
Regarding claim 17, Flores discloses a computerized method comprising ([0005]-[0007], [0010]): 
receiving data comprising one or more of: organization data, virtual private network (VPN) data, human capital data, or a systems data, network performance data, or application performance data corresponding to an organization ([0050]-[0053], the system receives a request for a room and building and participants, database regarding rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people ; 
based on the data, generating, at a resource engine, a user interface that identifies resource utilization corresponding to a particular resource at a location of the organization, occupancy density that distinguishes between local users and remotes users for the location, and a recommendation ([0051], [0053]-[0054], based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, which includes people in a room, the size and square footage of the room, and resources in the room, and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); and 
enabling a user to utilize the GUI to facilitate applying the recommendation ([0051], [0053]-[0054], based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, which includes people in a room, the size and square footage of the room, and resources in the room, and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, [0060], the notification 502 may allow the user to accept a suggested a room, [0063]-[0064], fig. 7, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements .
Regarding claim 18, Flores discloses the method of claim 17 (as above), further comprising receiving a selection of filters to apply to the data ([0050], the device may receive a request identifying one or more factors related to the request, such as a date and time for the meeting, a particular building and/or particular floor of a building in which the meeting is to take place, room resources that will be used during the meeting, a requested room size, a number of in-person meeting participants and also a number of remote participants that will call into the meeting instead of attending in person, etc based on input from a user directed to a graphical user interface (GUI) that has, e.g., input fields or check boxes for providing such input).
Regarding claim 19, Flores discloses the method of claim 18 (as above), wherein the user interface is further generated based on an application of the selection of filters to the data ([0051], [0053]-[0054], based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0060], the notification 502 may allow the user to accept a suggested a room, [0063]-[0064], fig. 7, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 20, Flores discloses a system comprising ([0005]-[0007], [0010]):
 a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to ([0005]-[0007], [0010]):
receive data comprising one or more of: organization data, virtual private network (VPN) data, human capital data, systems data, network performance data, or application performance data corresponding to an organization having one or more locations  ([0050]-[0053], the system receives a request for a room and building and participants, database regarding rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room ; 
based on the data, generate, at a resource engine, a user interface that determines resource utilization corresponding to a particular resource at a location of the one or more locations, occupancy density that distinguishes between local users and remotes users for the location, and a recommendation ([0051], [0053]-[0054], based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, which includes people in a room, the size and square footage of the room, and resources in the room, and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); and 
automatically apply the recommendation or direct the recommendation to be performed  ([0060], [0062], the notification 502 may allow the user to accept a suggested a room or automatically select a room meets requirements for the scheduled meeting, [0063]-[0064], fig. 7, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flores, et al. (US 20200311619 A1), hereinafter Flores, in view of Ray, et al. (US 20180299846 A1), hereinafter Ray.
Regarding claim 5, Flores discloses the media of claim 4 (as above). Further, while Flores discloses all of the above and wherein the particular resource corresponds to power or cooling at a location of the organization ([0018], [0055], the resources may include room has TV), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the particular resource corresponds to power or cooling at a location of the organization and the recommendation is for power or cooling adjustment at the location ([0073], the HVAC and lighting settings defined by an “office” or “conference room” space profile may cause HVAC and lighting equipment that serve the space provide sufficient airflow and/or heating or cooling and lighting for the number of people occupying the space (e.g., one person or a group of people), wherein the occupancy settings defined by the “office” space profile may provide a first occupancy threshold for evaluating whether the space is fully occupied (e.g., one person may fully occupy an office), whereas the occupancy settings defined by the “conference room” space profile may provide a second occupancy threshold for evaluating whether the space is fully occupied (e.g., 10 people may fully occupy a conference room)).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the recommendation to include power or cooling adjustment at the location as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each 
Regarding claim 6, Flores discloses the media of claim 4 (as above). Further, while Flores discloses all of the above and the recommendation is a time to visit ([0020], notifications of a potential room swap opportunity based on meetings' time, date, and amount of participants), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the particular resource is a cafeteria at the location and the recommendation is a time to visit the cafeteria ([0143], [0145]-[0147], an application uses occupancy information to direct a user of the application from one place to another through other places, which can take into account the schedule of the user, and direct the user to a place based on the schedule (i.e. a time when to visit a place), when determining the route, the application may determine congestion of various areas of the place and/or may suggest alternate routes through a place based on the congestion of various areas of the place (i.e. a time when to route through a place), [0259], the enterprise work order system 258 may use the utilization report and/or the predicted utilizations to determine a good time to schedule maintenance, restocking, cleaning, etc. for a space (i.e. a time when to visit a space for maintenance, restocking, cleaning), [0072], [0081], [0269], spaces/places include a cafeteria).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability 
Regarding claim 7, Flores discloses the media of claim 4 (as above). Further, while Flores discloses all of the above and the recommendation is to reallocate … personnel ([0069], the notification 1002 may indicate that the room is more suitable for four or more meeting participants, and therefore that the person(s) currently in that room will have to move out of that room), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the particular resource is security personnel at the location and the recommendation is to reallocate security personnel ([0272], a user, such as a security person, may switch between the various video feeds of video interface 408, and when video interface 408 detects movement in one or more of the video feeds, the most relevant feed is displayed – e.g., in the event that a security system detects that a particular door or window has been broken and/or has been forced open, video interface 408 may display the video feed that displays the particular door and/or window that has been forced open (i.e. by displaying the door is open or window to a security person user, this directs the user to reallocate their effort to the door), [0273], potential problem area interface 410 may display information pertaining to a potential problem for the Front Lobby space, such as door information, including the backdoor has been forced open (i.e. by .
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include security personnel at the location and the recommendation include to reallocate security personnel as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including security personnel at the location and the recommendation including to reallocate security personnel, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Ray in order to produce the added benefit of improving the performance and operations of the systems and devices in the spaces and/or to meet goals for the physical space based on aggregate sets of data for like spaces based on equipment efficiency and utilization of a space. [0109], [0112], [0140], [0142].
Regarding claim 9, Flores discloses the media of claim 4 (as above). Further, while Flores discloses all of the above and the recommendation to perform a … activity at the location ([0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room should another meeting attempt to be booked that has four or more attendees and may select a command to automatically reserve another room for those people (i.e. the action includes moving out and using the resources of the 
Ray teaches wherein the particular resource is maintenance or housekeeping personnel and the recommendation to perform a maintenance activity or housekeeping activity at the location ([0107], if devices in a bathroom space indicate that a large number of people were in the bathroom, the notification system may notify cleaning personal that the bathroom needs to be cleaned. In some embodiments, the system may indicate that the bathroom should be cleaned at a particular time, a time which few people are detected in the bathroom space and/or a time that there are predicted to be a low number of people in the bathroom space).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include maintenance or housekeeping personnel and the recommendation include to perform a maintenance activity or housekeeping activity at the location as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including maintenance or housekeeping personnel and the recommendation including to perform a maintenance activity or housekeeping activity at the location, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Ray in order to produce the added benefit of improving the performance and operations of the systems and devices in the spaces and/or to meet goals for the physical space based on aggregate sets of data for like spaces based on equipment efficiency and utilization of a space. [0109], [0112], [0140], [0142].
Regarding claim 10, Flores discloses the media of claim 4 (as above). Further, while Flores discloses all of the above and wherein the particular resource is an information technology resource and the recommendation is an action for … personnel to perform ([0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with 
Ray teaches wherein the particular resource is an information technology resource and the recommendation is an action for IT personnel to perform ([0147], for a service technician, the application may direct the service technician to a particular location in a place that requires service, e.g., a worker in an office is having a computer malfunction, the application may notify the technician of the individual who needs and/or is requesting help with their computer and the application may direct the technician to the desk of the individual requiring computer help).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the recommendation to include an action for IT personnel to perform as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including an information technology resource and the recommendation including an action for IT personnel to perform, as claimed. Further, it would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623